Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 1 of 22 PageID: 725



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY



     JOSEPH DEANGELO                      1:18-cv-15689-NLH-KMW

                    Plaintiff,            OPINION

           v.

     LVNV FUNDING LLC, RESURGENT
     CAPITAL SERVICES L.P.,
     SHERMAN FINANCIAL GROUP LLC,
     SHERMAN CAPITAL MARKETS LLC,
     SHERMAN ORIGINATOR III LLC,
     SHERMAN ACQUIITION L.P.,
     SHERMAN ACQUISITION OO LP,
     SHERMAN ACQUISITION II
     GENERAL PARTNERSHIP LLC,
     SHERMAN CAPITAL, LLC, ALEGIS
     GROUP LLC, BENJAMIN W.
     NAVARRO, LESLIE G. GUTIERREZ,
     SCOTT E. SILVER, KEVIN P.
     BRANIGAN, ROBERT A. RODERICK
     and KENNETT KENDALL

                    Defendants.


 APPEARANCES:

 LAURA ROSSI
 MICAHEL O. KASSAK
 WHITE AND WILLIAMS LLP
 1650 MARKET STREET
 SUITE 1800
 PHILADELPHIA, PA
      Attorneys for the Plaintiff.

 THOMAS MICHAEL BRODOS
 MICHAEL RAY DARBEE
 STEPHEN M. ORLOFSKY
 BLANK ROME LLP
 300 CARNEGIE CENTER, SUITE 220
 PRINCETON, NJ 08540
      Attorneys for the Defendants.
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 2 of 22 PageID: 726



 HILLMAN, District Judge,

       This matter comes before the Court by way of Defendants’

 motion to dismiss.     Plaintiff filed a class action complaint and

 demand for a jury trial in New Jersey Superior Court, Law

 Division in Gloucester County on September 28, 2018.          On

 November 5, 2018, Defendants removed this case to the District

 of New Jersey.    On September 23, 2019, Plaintiff filed an

 Amended Complaint.     Defendants moved to dismiss this Complaint

 on November 8, 2019.     For the reasons stated below, the Court

 will deny in part and grant in part Defendants’ motion to

 dismiss.

                                 BACKGROUND

 The Parties

       Plaintiff Joseph DeAngelo is an individual residing in

 Gloucester County, New Jersey.       Defendant LVNV Funding, LLC

 (“LVNV Funding”) is a Delaware limited liability company with

 its principal place of business in Nevada.         Defendant Resurgent

 Capital Services L.P. (“Resurgent”) is a Delaware limited

 partnership with its principal place of business in South

 Carolina.    Defendants LVNV Funding and Resurgent will be

 collectively referred to as “LVNV.”

       Plaintiff’s complaint includes a number of other entities

 created under Delaware law, referred to as the “Sherman




                                      2
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 3 of 22 PageID: 727



 Organization Defendants.” 1     Plaintiff contends that these

 entities are vicariously liable for the actions of LVNV.

 Plaintiff has also included a number of individuals residing in

 South Carolina, known as the “Sherman Executive Defendants,” 2 and

 alleges they are also vicariously liable for LVNV’s actions.


 1   These Defendants are as follows:

     •   Sherman Financial Group LLC (“SFG”), a Delaware LLC with
         its principal place of business in Charleston, South
         Carolina;
     •   Sherman Capital Markets LLC (“SCM”), a Delaware LLC with
         its principal place of business in Charleston, South
         Carolina;
     •   Sherman Originator III LLC (“SO”), a Delaware LLC with its
         principal place of business in Charleston, South Carolina;
     •   Sherman Acquisition L.P. (“SALP”), a Delaware limited
         partnership with its principal place of business in
         Houston, Texas;
     •   Sherman Acquisition II L.P. (“SAIILP), a Delaware limited
         partnership with its principal place of business in
         Charleston, South Carolina;
     •   Sherman Acquisition II General Partnership LLC
         (“SAIIGLLC”), a Delaware limited liability company with its
         principal place of business in Charleston, South Carolina;
     •   Sherman Capital LLC (“SC”), a Delaware limited liability
         company with its principal place of business in Charleston,
         South Carolina; and
     •   Alegis Group LLC (“Alegis”), a Delaware limited liability
         company with its principal place of business in Greenville,
         South Carolina.

 Plaintiff contends that the Sherman Organization is “a complex
 web of shell, holding and operating companies.” ECF No. 21, ¶
 50.

 2 These Defendants, all of which Plaintiff alleges reside in
 South Carolina, are as follows:

     •   Benjamin W. Navarro
     •   Leslie G. Gutierrez


                                      3
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 4 of 22 PageID: 728



 Plaintiff’s Debt and Default Judgment

        In 1999, Plaintiff purchased a car for his nephew.         To do

 so, he incurred debt held by CitiFinancial, Inc. (“Citi”).            In

 2003, Plaintiff restructured this debt to lower his payments.

 At some point, Plaintiff defaulted on this loan.          Plaintiff

 alleges that his last payment on this loan was in 2004, at the

 latest.    The car was repossessed in 2004.

        In July 2009, Resurgent brought an action against Plaintiff

 in LVNV Funding’s name in the Superior Court of Gloucester

 County, Law Division.     This action was brought long after the

 four-year statute of limitations for contract actions had

 expired.    In that proceeding, Defendants alleged that Plaintiff

 owed a debt of $28,382.10.      Defendants further alleged that

 Plaintiff had made two payments by money order in November 2008.

 Defendants argued that these payments had the legal effect of

 restoring a cause of action for breach of contract.

        In this action, Plaintiff alleges these payments were never

 made and, in essence, were a fabrication to create a false but

 colorable claim that the expired debt had been revived by

 voluntary payments by the Plaintiff after the expiration of the



    •   Scott E. Silver
    •   Kevin P. Branigan
    •   Robert A. Roderick
    •   Kennett Rusty Kendall



                                      4
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 5 of 22 PageID: 729



 statute of limitations.      A default judgment was entered in

 Defendants’ favor in the underlying action on February 8, 2010.

       According to Plaintiff, he did not become aware of the

 state court action against him and the default judgment until

 October 5, 2017 when he received a Notice of Wage Application. 3

 On October 25, 2017, LVNV filed a Writ of Execution against

 Wages with the Superior Court of New Jersey.         On February 5,

 2018, Plaintiff filed a motion to vacate this judgment,

 asserting that the debt was time-barred and that the suit was

 brought in violation of the FDCPA.        On May 10, 2018, LVNV sent

 DeAngelo a Notice of Application for Wage Execution.          Together

 the 2017 Notice, the 2017 Writ, and this 2018 Notice are

 referred to as “the Garnishment Pleadings.”




 3 Defendants allege, not without foundation, that Plaintiff’s
 hands in this matter are not completely clean. In the
 proceedings before the Superior Court of New Jersey, that court
 found that Plaintiff had been personally served with the
 complaint on August 24, 2009 despite his denial of being unaware
 of the action and judgment until much later. Defendants alleged
 that Plaintiff did not answer this complaint because he felt he
 was “bulletproof.” Defendants also served two Notices of
 Application for Wage Execution on March 4, 2010, and September
 13, 2012, respectively. Plaintiff would have been well advised
 to have contested the underlying debt, if he had a complete
 defense, years earlier than he did. The record also suggests
 that Plaintiff may have also engaged in certain misleading
 conduct designed to frustrate collection efforts. Defendants
 were not without their own miscues. Defendants concede that the
 2010 and 2012 wage executions “were addressed to an employer
 associated with a different ‘Joseph DeAngelo,’ leading to the
 wage executions being vacated.” ECF No. 34-1 at 5.

                                      5
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 6 of 22 PageID: 730



       On August 23, 2019, the Superior Court of New Jersey issued

 an opinion granting Plaintiff’s motion to vacate and sua sponte

 granting summary judgment in favor of Plaintiff. 4         ECF No. 35-1,

 at 26.   The state court found both that Plaintiff had not made

 the alleged payments by money order in November 2008 and, even

 if he had, Defendants lacked a good faith basis to conclude

 their cause the action was still viable.         Id. at 25.

 The Current Matter

       Plaintiff has since filed a class action complaint against

 Defendants for their debt collection practices, which he refers

 to as “zombie” debt collection.       According to Plaintiff’s

 Amended Complaint, Defendants are engaged in part of a

 nationwide “epidemic haunting hundreds of thousands of

 individuals consumers all across the country.”         ECF No. 21, ¶ 2.


 4 This opinion was attached to Plaintiff’s complaint as Exhibit A
 and the Court takes notice of Judge Chell’s opinion. Generally,
 when reviewing the legal sufficiency of a complaint, a court is
 not permitted to consider material beyond the pleadings without
 converting the motion to dismiss into a motion for summary
 judgment. See In re Burlington Coat Factory Sec. Litig., 144
 F.3d 1410, 1426 (3d Cir. 1997). However, the Third Circuit
 permits certain exceptions to this general rule. A court may
 consider a “document integral to or explicitly relied upon in
 the complaint” without converting a motion to dismiss into one
 for summary judgment. Id. at 1410 (quoting Shaw v. Digital
 Equipment Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)); see also
 Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1384
 n.2 (3d Cir. 1994) (taking into consideration “matters of public
 record, orders, exhibits attached to the complaint and items
 appearing in the record of the case”). Judge Chell’s Opinion is
 such a document as it forms part of Plaintiff’s complaint and is
 attached as an exhibit.


                                      6
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 7 of 22 PageID: 731



 Plaintiff alleges that Defendants routinely “attempt to collect

 on debts that have been settled, paid off, discharged in

 bankruptcy, or rendered uncollectible due to the statute of

 limitations.”    ECF No. 21, ¶ 39.

       He further alleges that Defendants “get consumers to reset

 the statute of limitations by threatening them with legal action

 and misleading them about the legal status of their debt so that

 these consumers will make a small payment in order to cease the

 harassing calls and threats [from debt collectors].”          ECF No.

 21, ¶ 40.    In support of his claims, Plaintiff introduced news

 articles and cases from other jurisdictions that describe zombie

 debt, claiming that Defendants have a “long history of

 flagrantly violating state and federal debt collection laws.”

 ECF No. 21, ¶ 71.

       Plaintiff has identified two classes of similarly situated

 persons in this case: (1) the legal action class 5 and (2) the

 false representations class. 6     Plaintiff’s complaint includes

 three counts: the First Cause of Action alleges violations of




 5 Plaintiff defines this class as “all persons against who
 Resurgent or LVNV took any legal action to collect a time-barred
 debt on or after September 28, 2017” ECF No. 21, ¶ 115(a).

 6  Plaintiff defines this class as “all persons towards whom
 Resurgent or LVNV falsely, deceptively, or misleading [sic]
 misrepresented, either explicitly or impliedly, the legal status
 of a time-barred debt, including by threatening to take legal
 action, on or after September 28, 2017.” ECF No. 21, ¶ 115(b).


                                      7
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 8 of 22 PageID: 732



 the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §

 1692f(1) (against Defendants Resurgent and LVNV Funding) on

 behalf of the legal action class; the Second Cause of Action

 alleges violations of the FDCPA, 15 U.S.C §§ 1692e(2)(A),

 1692e(5), and 1692f(1) (against Defendants Resurgent and LVNV

 Funding) on behalf of the false representations class; and the

 Third Cause of Action, which does not allege a separate

 statutory theory but rather alleges vicarious liability for the

 first two counts against all Sherman Executive Defendants and

 all Sherman Organization Defendants except Resurgent and LVNV

 Funding on behalf of both classes.

       Plaintiff seeks to permanently enjoin Defendants from

 engaging in the zombie debt collection practices he describes,

 restore monies owed to Plaintiff and the classes, including

 monies spent in defense or settlement of time-barred claims,

 compensatory, direct, consequential, and punitive damages, and

 attorneys’ fees and costs.

       Defendants Resurgent and LVNV Funding moved to dismiss this

 complaint on November 8, 2019.       Defendants allege, somewhat

 ironically, that Plaintiff’s claims are time-barred and that he

 has failed to state a claim under the FDCPA.         This matter has

 been fully briefed and is ripe for adjudication.

                                 DISCUSSION

    A. Subject Matter Jurisdiction


                                      8
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 9 of 22 PageID: 733



       This Court has original federal question jurisdiction over

 this case under 28 U.S.C. § 1331.        Plaintiff has alleged

 violations of the Fair Debt Collection Practices Act (FDCPA), 15

 U.S.C. § 1692 et seq.     The Court has supplemental jurisdiction

 over any common law causes of action asserted by Plaintiff under

 28 U.S.C. § 1367 because these claims are part of the same case

 or controversy.

    B. Standard for a Motion to Dismiss Pursuant to Fed. R. Civ.
       P. 12(b)(6)

       Federal Rule of Civil Procedure 12(b)(6) provides that a

 court may dismiss a complaint for “failure to state a claim upon

 which relief can be granted.”       Fed. R. Civ. P. 12(b)(6).      In

 considering a motion under Federal Rule of Civil Procedure

 12(b)(6), a court must accept all well-pleaded allegations in

 the complaint as true and view them in the light most favorable

 to the pleader.     Evancho v. Fisher, 423 F.3d 347, 350 (3d Cir.

 2005); see also Philips v. Cnty. Of Allegheny, 515 F.3d 224, 228

 (3d Cir. 2008) (“[I]n deciding a motion under Fed. R. Civ. P.

 12(b)(6), [a district court is] . . . required to accept as true

 all factual allegations in the complaint and draw all inferences

 from the facts alleged in the light most favorable to” the

 plaintiff).    A pleading is sufficient if it contains a “short

 and plain statement of the claim showing that the pleader is

 entitled to relief.”     Fed. R. Civ. P. 8(a)(2).



                                      9
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 10 of 22 PageID: 734



       When weighing a motion to dismiss, the Court does not ask

 “whether a plaintiff will ultimately prevail, but whether the

 claimant is entitled to offer evidence to support the

 claims[.]’”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562 n. 8

 (2007) (quoting Scheuer v. Rhoades, 416 U.S. 232, 236 (1974));

 see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (“Our

 decision in Twombly expounded the pleading standard for ‘all

 civil actions.’”) (citations omitted).

       In applying the Twombly/Iqbal standard, a district court

 will first “accept all of the complaint’s well-pleaded facts as

 true, but may disregard any legal conclusion.”          Fowler v. UPMC

 Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (citing Iqbal,

 556 U.S. at 678).     Next, the Court will “determine whether the

 facts alleged in the complaint are sufficient to show that the

 plaintiff has a ‘plausible claim for relief.’”          Id. at 211

 (citing Iqbal, 556 U.S. at 679).

       To meet this standard, a “complaint must do more than

 allege the plaintiff’s entitlement to relief.”          Id.; see also

 Philips, 515 F.3d at 234 (“The Supreme Court's Twombly

 formulation of the pleading standard can be summed up thus:

 ‘stating . . . a claim requires a complaint with enough factual

 matter (taken as true) to suggest’ the required element.            This

 ‘does not impose a probability requirement at the pleading

 stage,’ but instead ‘simply calls for enough facts to raise a


                                      10
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 11 of 22 PageID: 735



 reasonable expectation that discovery will reveal evidence of’

 the necessary element.”) (citing Twombly, 550 U.S at 556).            The

 party moving to dismiss under 12(b)(6) “bears the burden of

 showing that no claim has been presented.”         Hedges, v. United

 States, 404 F.3d 744, 750 (3d Cir. 2005).

    C. Analysis

    1. Whether Plaintiff’s claims are time-barred

       Defendants argue that all of Plaintiff’s claims are barred

 by the one-year statute of limitations found in the FDCPA, 15

 U.S.C. § 1692k(d).      According to Defendants, the statute of

 limitations begins to run either (1) when the complaint is filed

 or (2) when the complaint is served on the debtor.           See ECF No.

 34-1, at 11 (citing Schaffhauser v. Citibank (S.D.) N.A., 340

 Fed.App’x 128, 130 (3d Cir. 2009)).

       Defendants argue that Plaintiff’s FDCPA claims were brought

 over nine years after the original collection complaint was

 filed.    Defendants further assert that LVNV’s participation in

 debt collection litigation in 2017 and 2018 does not constitute

 an ongoing violation.

       Plaintiff argues that his claims are not time-barred

 because he filed them within one year of the Garnishment

 Pleadings.    According to Plaintiff, actions undertaken during

 the course of litigation can constitute an independent violation

 of the FDCPA in a case like the present one.          Plaintiff asserts


                                      11
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 12 of 22 PageID: 736



 that time-barred debt “is not cured by the fact that a debt

 collector . . . obtained a default judgment on that debt.”            ECF

 No. 35, at 15.     Plaintiff also asserts that he has adequately

 pleaded independent violations of the FDCPA in relation to the

 Garnishment Pleadings.

       “An action under the FDCPA must be brought ‘within one year

 from the date on which the violation occurs.’”          Schaffhauser,

 340 Fed.App’x at 130 (citing 15 U.S.C. § 1692k(d)).           Several

 courts have found that “[c]onduct which independently violates

 the FDCPA, however, is actionable if it falls within the statute

 of limitations within the limitations period, even if undertaken

 in pursuit of litigation that was filed outside the limitations

 period.”    Brown v. Urden Law Officers PC, No. 11-cv-2697, 2011

 WL 4011411, at *5-6 (E.D. Pa. Sept. 9, 2011) (citing Jones v.

 Inv. Retrievers, LLC, No. 10-cv-1714, 2011 WL 1565851, at *3

 (M.D. Pa. Apr. 25, 2011)); see Strader v. U.S. Bank Nat’l

 Assoc., No. 17-cv-685, 2018 WL 741425, at *13 (W.D. Pa. Feb. 7,

 2018).    The court in Brown denied the defendants’ motion to

 dismiss because the complaint “was filed within one year of the

 most recent alleged FDCPA violation.”         Brown, 2011 WL 4011411,

 at *6.

       In this case, Plaintiff has brought his case within one

 year of the most recent alleged FDCPA violation.          Plaintiff has

 alleged that the Garnishment Pleadings were independent


                                      12
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 13 of 22 PageID: 737



 violations of the FDCPA.      Though Defendants highlight that these

 actions and the default judgment appear on the same docket and

 bear the same case number and caption, the Court agrees with

 Plaintiff, given the allegations in the complaint as a whole,

 that later efforts to collect debt that Defendants knew was

 time-barred when the action resulting in a default judgment was

 first brought is new conduct within the one-year statute of

 limitations and the filing of this action is timely.

       Schaffhauser v. Citibank (S.D.) N.A., 340 Fed.App’x 128 (3d

 Cir. 2009), which rejected the “continuing violation” theory of

 extending the statute of limitations, and upon which Defendants

 rely, is not to the contrary.       First, as a non-precedential

 opinion it is merely persuasive and not binding authority on

 this Court.    It is also distinguishable in a material way.

       Although the plaintiff in Schaffhauser also appears to have

 alleged an attempt to collect “zombie” debt and other debt

 collection misconduct, that claim was rejected by the state

 court.    See id., 340 Fed.App’x at 129-30 (noting Court of Common

 Pleas entered judgment against debtors presumably rejecting

 claims of deceptive and abusive debt collection efforts).            Here,

 the opposite occurred with Plaintiff prevailing in state court,

 especially as it relates to alleged litigation misconduct by

 Defendants in the original underlying proceeding.          Even if




                                      13
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 14 of 22 PageID: 738



 Schaffhauser were binding authority it would not directly bar

 Plaintiff’s claims in this action.

    2. Whether Plaintiff has failed to state a claim under the
       FDCPA

       The Third Circuit has held that “[t]he FDCPA is a remedial

 statute and we construe its language broadly so as to effect its

 purposes.”    Allen ex rel. Martin v. LaSalle Bank, N.A., 629 F.3d

 364, 367 (3d Cir. 2011) (citing Brown v. Card Serv. Ctr., 464

 F.3d 450, 453 (3d Cir. 2006)).       The Third Circuit has further

 stated that “[t]he FDCPA is a strict liability statute to the

 extent that imposes liability without proof of an intentional

 violation.”    Id. at 368 n. 7.

       With this gloss over the statute in mind, the Court will

 now turn to the requirements for stating a claim under the

 FDCPA.    To state a claim under the FDCPA, a plaintiff must

 allege that “(1) [he or she] is a consumer, (2) the defendant is

 a debt collector, (3) the defendant’s challenged practice

 involves an attempt to collect a ‘debt’ as the Act defines it,

 and (4) the defendant has violated a provision of the FDCPA in

 attempting to collect the debt.”          Douglass v. Convergent

 Outsourcing, 765 F.3d 299, 303 (3d Cir. 2014); see also Thomas

 v. John A. Youderian Jr., LLC, 232 F.Supp.3d 656, 671 (D.N.J.

 2017).




                                      14
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 15 of 22 PageID: 739



       Though not explicitly stated in the briefs, it appears that

 only the fourth criterion is in dispute.         At this stage, the

 Court will accept all of Plaintiff’s well-pleaded facts and

 allegations as true.      See Evancho, 423 F.3d at 350; see also

 Philips, 515 F.3d at 228.       Defendants have the burden of

 demonstrating that Plaintiff has failed to state a violation of

 the FDCPA.

 The First Cause of Action

       Plaintiff’s first “Cause of Action” alleges that Defendants

 tried to collect time-barred debt when it served the 2017 Writ

 of Execution and 2018 Notice of Wage Execution.          According to

 Plaintiff, these attempts to collect upon time-barred debt

 violated 15 U.S.C. § 1692f(1).       Defendants respond that this

 count should be dismissed because the Garnishment Pleadings were

 permitted by law.     Plaintiff contends that the Garnishment

 Pleadings were illegal under federal law because the default

 judgment in New Jersey state court violated federal law.

       Section 1692f has been characterized as “a catchall

 provision providing that a ‘debt collector may not use unfair or

 unconscionable means to collect or attempt to collect any

 debt.’”    John A. Youderian Jr., LLC, 232 F.Supp.3d at 672

 (quoting 15 U.S.C. § 1692f).       Section 1692f(1) specifically

 addresses “[t]he collection of any amount (including any

 interest, fee, charge, or expense incidental to the principal


                                      15
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 16 of 22 PageID: 740



 obligation) unless such amount is expressly authorized by the

 agreement creating the debt or permitted by law.”          15 U.S.C. §

 1692f(1).

       In this case, construing the language of the FDCPA broadly

 to effect its purposes, the Court finds that Plaintiff has

 alleged facts in his complaint that are sufficient to show that

 he has a plausible claim for relief under § 1692f(1).           See Allen

 ex rel. Martin, 629 F.3d at 367 (discussing the remedial

 purposes of the FDCPA).      The Court recognizes that at the time

 Defendants filed the Garnishment Pleadings, they had a facially

 valid state court judgment.       And it follows, of course, that an

 attempt to collect on a judgment through established and lawful

 state court post-judgment procedures is ordinarily conduct

 “permitted by law” within the meaning of the statute.

       However, Defendants’ argument is only superficially

 attractive as it ignores both the extraordinary nature of the

 underlying state court opinion vacating the default judgment and

 other core factual averments made by Plaintiff.          Not only did

 the state court determine that Defendants brought the default

 judgment action on the original debt after the statute of

 limitations had barred such an action, it also determined that

 Defendants lacked a good faith basis in law and fact to assert

 that alleged payments made after the expiration of the statute

 of limitations renewed the claim.         As the Third Circuit has


                                      16
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 17 of 22 PageID: 741



 held, the FDCPA is a strict liability statute and Plaintiff is

 not required to show that Defendants willfully violated the

 FDCPA.    But here, Plaintiff alleges such willfulness adding that

 Defendants “knew or should have known that [their collection

 efforts] were time-barred, but pursued collection of the debt

 anyway ...” First Amended Class Action Complaint, ECF No. 21, ¶

 130.

        It remains to be seen if Plaintiff will ultimately support

 his assertions, of course.       But here, Plaintiff’s allegations go

 beyond the strict liability requirements of the statute and

 allege Defendants tried to collect a debt through legal action

 they knew of should have known was time-barred.          This is more

 than sufficient to state a plausible claim that the Defendants

 engaged in “unfair or unconscionable means” to collect a debt in

 violation of 1692f(1) by filing the Garnishment Pleadings.

 The Second Cause of Action

        Plaintiff’s second cause of action focuses not on the

 filing of the Garnishment Pleadings themselves but conduct

 related to or associated with those filings.          The Second Cause

 of Action is also, unhelpfully, compound as it alleges

 violations of at least two separate subsections of Section

 1692e, specifically § 1692e(2)(A) and § 1692e(5) and a violation




                                      17
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 18 of 22 PageID: 742



 of 1692f(1) separate from the First Cause of Action. 7          The common

 thread in the Second Cause of Action is that Defendants falsely

 represented the legal status of his debt by impliedly

 representing that the debt was not time-barred and that

 Defendants’ communications with Plaintiff included threats

 intending to induce Plaintiff to make payments on time-barred

 debt.

       Plaintiff argues that in serving the 2017 and 2018 Notices,

 Defendants made implied threats to take legal action to collect

 a time-barred debt.      Plaintiff alleges that there were three

 implied threats within the Notice of Application for Wage

 Execution.    First, Plaintiff alleges Defendants implied that it

 would “in fact file the Notice with the court.”          Second,

 Plaintiff alleges the Notice implied that “should the judgment-




 7 Similar to Plaintiff’s First Cause of Action, Plaintiff alleges
 in the Second Cause of Action that Defendants made false
 representations in conjunction with the Garnishment Pleadings
 which violated Section 1692f(1) separate and independent from
 the filings themselves. While the Court recognizes that each
 separate act may constitute a separate violation of the FDCPA,
 the conduct related to the Garnishment Pleading is so inherently
 intertwined with the filings themselves as to render this
 statutory theory for the Second Cause of Action duplicative of
 the First Cause of Action at least as it relates to § 1692f(1).
 Whether it is the Garnishment Pleadings themselves or statements
 and actions associated with them, any of Defendants’ alleged
 conduct in using “unfair or unconscionable means” to collect a
 debt in violation of § 1692f(1) is fairly encompassed within the
 First Cause of Action. To the extent the Second Cause of Action
 asserts a claim under § 1692f(1) it will be dismissed as
 duplicative.

                                      18
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 19 of 22 PageID: 743



 debtor file an opposition to the notice that the debt collector

 will cause a lawyer to appear at a hearing.”          Finally, Plaintiff

 alleges that the notice implied that “the applicant will, as

 soon as legally allowed, file a Writ of Execution with the

 court, actually effectuating the execution of wages.”

       Defendants argue that this cause of action should be

 dismissed because the identified statements were not false at

 the time they were made.      Furthermore, Defendants support their

 motion to dismiss by arguing that the statements were not

 directed to the Plaintiff, but rather his lawyer.          Next

 Defendants assert that because Plaintiff denied Defendants’

 statements, he could not have been misled by Defendants’

 statements.    Finally, Defendants argue that this claim should be

 dismissed because Defendant’s statements did not communicate

 threats as defined under the FDCPA.        According to Defendants,

 the statements Plaintiff identifies as threats were merely

 statements regarding legal actions Defendants had already taken.

       Turning first to Plaintiff’s claim under Section 1692e,

 that provision of the FDCPA prohibits “any false, deceptive, or

 misleading representation or means in connection with the

 collection of any debt” and provides a non-exhaustive list of

 prohibited conduct.      See 15 U.S.C. § 1692e.     Section 1692e(2)(A)

 prohibits debt collectors from making false representations of

 “the character, amount or legal status of any debt.”           15 U.S.C.


                                      19
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 20 of 22 PageID: 744



 § 1692e(2)(A).     The Court finds that Plaintiff has asserted a

 plausible claim that Defendants made an implicit representation

 that the underlying default judgment had been properly obtained

 in New Jersey Superior Court in 2010 separate and independent of

 the mere filing of the Garnishment Pleadings.          Defendants’

 related representations were false, Plaintiff alleges, as

 Defendants knew or should have known that this debt was time-

 barred, that alleged payments made in November 2008 were a

 fabrication, and that the judgment was obtained in violation of

 the FDCPA.    The Court finds that Plaintiff has stated a separate

 claim under 15 U.S.C § 1692e(2)(A) in the Second Cause of

 Action.

       To establish a claim under § 1692e(5), a plaintiff must

 show that “the debt collector ‘threat[ened] to take any action

 that cannot legally be taken or that [was] not intended to be

 taken.’” See Devito v. Zucker, Goldberg & Ackerman, LLC, 908

 F.Supp.2d 564, 570 (D.N.J. 2012) (citing Brown v. Card Serv.

 Ctr., 464 F.3d at 455)(emphasis added).         The statute is

 therefore in the disjunctive and conduct within either prong

 could constitute a violation.

       This part of Plaintiff’s theory represents a closer call.

 While an action to collect time-barred debt may be the use of

 “unfair or unconscionable means” and associated false

 representations of “the character, amount or legal status of any


                                      20
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 21 of 22 PageID: 745



 debt” separately actionable under § 1692f(1) and § 1692e(2)(A)

 respectively, the fact remains that Defendants held a valid

 judgment at the time of the filing of the Garnishment Pleadings.

 As for the first prong, the filings themselves and associated

 statements could have been “legally” undertaken within the

 meaning of § 1692e(5), at least until the judgment was vacated,

 even if such conduct violated other provisions of the statute.

 As for the second prong, Defendants actually undertook the

 complained of action rendering them something different than

 idle threats within the plain meaning of § 1692e(5).

 Accordingly, the Court finds that Plaintiff has failed to state

 a separate plausible claim under § 1692e(5) in the Second Cause

 of Action.

       In sum, the Court will partially deny and partially grant

 the motion to dismiss as it relates to the Second Cause of

 Action.    Plaintiff’s claims under § 1692e(2)(A) will not be

 dismissed.    Plaintiff’s claims under § 1692e(5) and § 1692f(1)

 will be dismissed.

    3. Whether Plaintiff has failed to state a claim for vicarious
       liability

       Defendants argue that Plaintiff’s claims against the

 Sherman Organization Defendants and the Sherman Executive

 Defendants must be dismissed because the claims against LNVN, as

 the alleged agent, are time-barred and fail to make a claim.



                                      21
Case 1:18-cv-15689-NLH-KMW Document 42 Filed 06/25/20 Page 22 of 22 PageID: 746



       Both parties have stated that the fate of this claim rests

 with the fate of the previous two.        If Plaintiff has failed to

 state a claim on either Causes of Action, it follows that no one

 can be held vicariously liable for that claim.          Having denied in

 part Defendants’ motion to dismiss the First and Second Causes

 of Action, the Court will allow Count III to proceed in an

 manner consistent with this Opinion and accompanying Order.

                                 CONCLUSION

       For the reasons stated above, Defendants’ motion to dismiss

 will be denied in part and granted in part.         An appropriate

 order will be entered.



 Date: June 25, 2020____                   __s/ Noel L. Hillman ____
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      22
